404 F.3d 1
Gregorio IGARTUA-DE LA ROSA, et al., Plaintiffs, Appellants,v.UNITED STATES of America, Defendant, Appellee.
No. 04-2186.
United States Court of Appeals, First Circuit.
March 14, 2005.
Order Issued April 15, 2005.

Gregorio Igartua-De-La-Rosa, Aguadilla, PR, for Plaintiff-Appellant.
Isabel Munoz-Acosta, U.S. Attorney's Office, San Juan, PR, Michael Jay Singer, Matthew M. Collette, U.S. Dept. of Justice Civil Div., Gregory G. Katsas, Jean Michel Voltaire, U.S. Department of Justice, Washington, DC, Stephen S. Young, Gael Mahony, Martha Born, Holland & Knight, Boston, MA, for Defendant-Appellee.
Before TORRUELLA, Circuit Judge, CAMPBELL, Senior Circuit Judge, and HOWARD, Circuit Judge.

ORDER OF COURT

1
The petition for panel rehearing is granted respecting the issues described below. The rehearing will be scheduled for Wednesday, May 4, 2005, at 3:00 p.m. in the John Joseph Moakley Federal Courthouse. The government and petitioners shall file briefs, not to exceed 20 pages, no later than 30 days from the issuance of this order, addressing the following issues:


2
1. the international legal obligations of the United States with respect to the eligibility of Puerto Rico residents to vote for President and Vice-President of the United States pursuant to international agreements, including (1) the Universal Declaration of Human Rights, G.A. Res. 217 A(III), U.N. Doc. A/810 (1948); (2) the Inter-American Democratic Charter of the Organization of American States, 28th Spec. Sess., OAS Doc. OEA/Ser.P/AG/RES.1 (XXVIII-E/01) (OAS General Assembly) (Sept. 11, 2001); and (3) the International Covenant on Civil and Political Rights, opened for signature Dec. 16, 1966, 999 U.N.T.S. 171;


3
2. the availability of declaratory judgment concerning the government's compliance with said obligations, see 28 U.S.C. § 2201.


4
Subject to the provisions of Fed. R.App. P. 29, the court would also invite the submission of amicus curiae briefs not to exceed 20 pages addressing the above matters.

ORDER OF COURT

5
Consistent with this court's order of March 14, 2004, granting rehearing, the opinion of this court issued on October 14, 2004, is withdrawn and the contemporaneous judgment is vacated.